FROM
                                     o.                    (TlIE)DEC 15 2015 18/ST. 8: 54/No. 7500000343 P. 8



                                                                                                                 r......   Ii   J       •
                                                                                                                I	         i ~	
                                                                                                                             I r­
                                                                                                                                (::
                                                                                                  ::'C/5 (1''':' ....1


                                               NO. 16,1123-99                                               ...j;. ~
                                                                                                              ! S fil,
                                                                                                                  (',!
                                                                                                                       q:,...
                                                                                                  ~;\
                                                                                                J6th
                                                                                                 f..i"I/CA FILED IN
                                                                                                                       - r;: ..
                                                                                                        COURT OF APPEALS
       STATE OF TEXAS                                  §    IN THE DISTRICT COUJJ.'f!iSTlVf~~{~?,
                                                                                      TEXARKANA, TEXAS                 CU"
                                                       §	                         .. tv?. , ....' .• ;:'1"
                                                                                                     , .... , '.'lll.~.~-1
                                                                                 12/16/2015 11:01:59 AM       '::,' .;·fl/
       VS.                                             § . 	402ND lpDICIAL DISTRICTDEBBIE AUTREY                      !. X,~ .~.    I


                                                       §
                                            Clerk
       DANIE GALAZ                                     § WOOD COUNTY, TEXAS 



                                          . ~OTICE OF APPEAL

       TO         HONORABLE JUDG~'()F SAID COURT:

                 ow comes Daniel Galaz, Defendant in the above styled and numbered cause, and gives
                           "




                 en notice of appeal to the ;Court of Appeals of the State of Texas from the Judgment of
                                                                                                                                                I
       convicti n and sentence herein r~nd~ed against Daniel Galaz.

                                                   Respectfully submitted,

                                                   SMITH & SMITH LAW FIRM
                                                   300 Oak Avenue
                                                   Sulphur Springs, TX 75482
                                                   Tel: (903) 439-3000
                                                   Fax: (903) 439-3110



                                                    By:	_ _ _ _ _ _- -_ _ _ _ _~--
                                                        Phil Smith
                                                        State Bar No. 18664400
                                                        psmith300@hotmaiJ.com
                                                        Attorney for Daniel Galaz

                                       ~ERTIFICATF.        OF SERVICE
                                          "

                  's is to certify that on D~cember 14,2015, a true and correct copy of the above and

       (orego'    document was served on. the District Attorney's Office, Wood County, hy facsimile




                                                    Phil Smith